Case 1:20-cv-25223-BB Document 39 Entered on FLSD Docket 06/14/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 20-cv-25223-BLOOM/Otazo-Reyes

 QUANTUM SUPPLY B.V.,
 a Dutch limited liability company,

           Plaintiff,

 v.

 MERCURY AIR CARGO INC.,
 a California Corporation,

           Defendant.

 _______________________________/

                                ORDER ON MOTION TO DISMISS

           THIS CAUSE is before the Court upon Defendant Mercury Air Cargo Inc.’s

 (“Defendant”) Motion to Dismiss Count II of Plaintiff’s Second Amended Complaint, ECF No.

 [27] (“Motion”). Plaintiff Quantum Supply B.V. (“Plaintiff”) filed a Response, ECF No. [35]

 (“Response”), to which Defendant filed a Reply, ECF No. [38] (“Reply”). The Court has carefully

 reviewed the Motion, all supporting and opposing submissions, the record in this case, the

 applicable law, and is otherwise fully advised. For the reasons set forth below, the Motion is

 denied.

      I. BACKGROUND

           On September 18, 2020, Plaintiff initiated this breach of contract and negligence action in

 the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida. ECF

 No. [1-2] at 4-10. On December 23, 2020, Defendant removed this action to federal court on the

 basis of diversity jurisdiction. ECF No. [1]. On January 18, 2021, Plaintiff filed a Corrected

 Amended Complaint, which asserted two counts: Count I – Breach of Contract and Count
Case 1:20-cv-25223-BB Document 39 Entered on FLSD Docket 06/14/2021 Page 2 of 8

                                                        Case No. 20-cv-25223-BLOOM/Otazo-Reyes


 II – Unjust Enrichment (pled in the alternative). ECF No. [10] (“Amended Complaint”). Defendant

 moved to dismiss Count II, arguing that Plaintiff could not assert a cause of action for unjust

 enrichment when an express contract exists and neither party contests its existence. ECF No. [11].

 Plaintiff opposed the motion to dismiss on the basis that the unjust enrichment count was pled in

 the alternative to cover any damages falling outside the scope of the contracts at issue. This Court

 granted the motion to dismiss because Plaintiff had failed to plead any facts regarding damages

 falling outside of the scope of the contract and permitted leave to amend. ECF No. [25] (“Order”).

         Plaintiff has now filed a Second Amended Complaint, ECF No. [26] (“SAC”), which again

 asserts two counts, one for breach of contract and the other for unjust enrichment. Defendant

 submitted an Answer and Affirmative Defenses to Plaintiff’s SAC, in which it admits that the

 parties entered into a written agreement for the transportation of two pieces of freight. ECF No.

 [28] ¶ 12 (“Answer”).

         Relevant to the instant Motion, the SAC alleges that in June 2019, Plaintiff contracted with

 Defendant to transfer cargo by air from the Netherlands to Venezuela, with stopping points in New

 York City and Miami. ECF No. [26] ¶¶ 1, 12.1 The parties dispute whether the cargo was damaged

 beyond repair while in transit to Miami or was provided in good condition. Ultimately, however,

 the SAC alleges that the cargo needed to be replaced and the shipping transaction repeated. Id.

 ¶¶ 1, 25-26. Plaintiff alleges that Defendant abandoned the damaged cargo, thus forcing it to store

 the cargo in a warehouse in Miami. Id. ¶¶ 23-24, 27-28. The SAC further alleges that Defendant

 has willfully failed to fulfill its contractual obligations by failing to deliver the cargo in good order

 and that Plaintiff has accordingly been damaged by Defendant’s actions. Id. ¶¶ 29-30.




 1
  A copy of the contractual agreement between the parties is attached to the SAC. See ECF No. [26-3] (“Air
 Waybill”).


                                                    2
Case 1:20-cv-25223-BB Document 39 Entered on FLSD Docket 06/14/2021 Page 3 of 8

                                                      Case No. 20-cv-25223-BLOOM/Otazo-Reyes


        Count II of the SAC is alleged to be “limited to extra-contractual damages.” Id. at 7 n.1.

 Indeed, the SAC states that, “[t]o the extent the amounts spent in securing, transporting and storing

 the cable rheels [sic] are deemed to fall outside the contact, [Plaintiff] is entitled to receive

 reimbursement of the for these expenses incurred and benefits bestowed upon [Defendant].” Id. ¶

 41. “If any of these damages are found to be beyond the contract, [Plaintiff] has no other adequate

 remedy at law, and it would be inequitable for [Defendant] to retain the benefits of [Plaintiff’s]

 efforts in securing, transporting and storing the cable rheels [sic].” Id. ¶ 42. Therefore, Plaintiff

 asserts its count of unjust enrichment against Defendant “in the event the damages incurred as a

 result of securing, transporting and storing the cables rheels [sic] fall outside the scope of the

 contract between the parties[.]” Id. at 8.

        Defendant now moves to dismiss the unjust enrichment count of the SAC, contending that

 Plaintiff cannot plead a cause of action for unjust enrichment when an express contract exists and

 neither party contests its existence.

    II. LEGAL STANDARD

        Rule 8 of the Federal Rules requires a pleading to contain “a short and plain statement of

 the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a

 complaint “does not need detailed factual allegations,” it must provide “more than labels and

 conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the

 defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

 “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting

 Twombly, 550 U.S. at 557). “Factual allegations must be enough to raise a right to relief above the




                                                  3
Case 1:20-cv-25223-BB Document 39 Entered on FLSD Docket 06/14/2021 Page 4 of 8

                                                       Case No. 20-cv-25223-BLOOM/Otazo-Reyes


 speculative level.” Twombly, 550 U.S. at 555. These elements are required to survive a motion

 brought under Rule 12(b)(6), which requests dismissal for “failure to state a claim upon which

 relief can be granted.”

        As a general rule, when reviewing a motion under Rule 12(b)(6), a court must accept the

 plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

 of the plaintiff. See Miccosukee Tribe of Indians of Fla. V. S. Everglades Restoration Alliance, 304

 F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F.

 Supp. 2d 1349, 1353 (S.D. Fla. 2009). However, this principle does not apply to legal conclusions,

 and courts “are not bound to accept as true a legal conclusion couched as a factual allegation.”

 Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cnty. Sheriff’s Office,

 449 F.3d 1342, 1252 (11th Cir. 2006). A court considering a Rule 12(b) motion is generally limited

 to the facts contained in the complaint and attached exhibits, including documents referred to in

 the complaint that are central to the claim. See Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949,

 959 (11th Cir. 2009); Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 (11th Cir. 2005)

 (“[A] document outside the four corners of the complaint may still be considered if it is central to

 the plaintiff’s claims and is undisputed in terms of authenticity.” (citing Horsley v. Feldt, 304 F.3d

 1125 (11th Cir. 200))).

        “On a Rule 12(b)(6) motion to dismiss, ‘[t]he moving party bears the burden to show that

 the complaint should be dismissed.’” Sprint Sols., Inc. v. Fils-Amie, 44 F. Supp. 3d 1224, 1228

 (S.D. Fla. 2014) (quoting Mendez-Arriola v. White Wilson Med. Ctr. PA, No. 09-495, 2010 WL

 3385356, at *3 (N.D. Fla. Aug. 25, 2010)). “The movant must support its arguments for dismissal

 with citations to legal authority.” Id. (citing S.D. Fla. L.R. 7.1(a)(1)). “Where a defendant seeking

 dismissal of a complaint under Rule 12(b)(6) does not provide legal authority in support of its




                                                   4
Case 1:20-cv-25223-BB Document 39 Entered on FLSD Docket 06/14/2021 Page 5 of 8

                                                        Case No. 20-cv-25223-BLOOM/Otazo-Reyes


 arguments, it has failed to satisfy its burden of establishing its entitlement to dismissal.” Id. (citing

 Superior Energy Servs., LLC v. Boconco, Inc., No. CA 09-0321-KD-C, 2010 WL 1267173, at *5-

 6 (S.D. Ala. Mar. 29, 2010); United States v. Vernon, 108 F.R.D. 741, 742 (S.D. Fla. 1986)).

   III. DISCUSSION

         Defendant’s primary argument for dismissal is that Plaintiff’s unjust enrichment claim is

 unavailable as a matter of law because an express contract exists between the parties. Additionally,

 Defendant argues that, even if Plaintiff can assert its claim for unjust enrichment in the alternative,

 it has failed to sufficiently plead the requisite elements in the SAC. Plaintiff responds that, even

 when an express contract exists, a viable claim for unjust enrichment can arise where the damages

 sought fall outside the scope of the contract and the damages awarded from the breach of contract

 would be inadequate to cover the total damage incurred. Plaintiff argues that the unjust enrichment

 count in this case is specifically alleged in the alternative to the breach of contract count, in the

 event that any of the damages alleged are not covered under the contractual agreements. Thus,

 Plaintiff contends that the unjust enrichment count is properly alleged and Defendant has not

 indicated that the damages incurred are fully encompassed by the parties’ agreements here.

         The general rule in Florida is that a plaintiff cannot pursue an equitable remedy, such as a

 claim for unjust enrichment, “where an express contract exists concerning the same subject

 matter.” Kovtan v. Frederiksen, 449 So. 2d 1, 1 (Fla. 2d DCA 1984). Therefore, an “unjust

 enrichment claim is precluded by the existence of an express contract between the parties

 concerning the same subject matter.” Diamond “S” Dev. Corp. v. Mercantile Bank, 989 So. 2d

 696, 697 (Fla. 1st DCA 2008); see also 1021018 Alberta Ltd. v. Netpaying, Inc., No. 8:10-cv-568-

 T-27MAP, 2011 WL 1103635, at *5 (M.D. Fla. Mar. 24, 2011) (Florida courts have held that “a

 plaintiff cannot pursue a quasi-contract claim for unjust enrichment if an express contract exists




                                                    5
Case 1:20-cv-25223-BB Document 39 Entered on FLSD Docket 06/14/2021 Page 6 of 8

                                                        Case No. 20-cv-25223-BLOOM/Otazo-Reyes


 concerning the same subject matter.”); Zarrella v. Pac. Life Ins. Co., 755 F. Supp. 2d 1218, 1227

 (S.D. Fla. 2010). However, a party may plead a cause of action for unjust enrichment in the

 alternative to a breach of contract count. See ThunderWave, Inc. v. Carnival Corp., 954 F. Supp.

 1562, 1566 (S.D. Fla. 1997). One instance where a party may properly assert an alternative claim

 for unjust enrichment where a valid contract otherwise exists is “when the quasi-contractual claims

 concern matters which are outside the scope of the contract.” AutoNation, Inc. v. GAINSystems,

 Inc., No. 08-61632-CIV, 2009 WL 1941279, at *4 (S.D. Fla. July 7, 2009) (citing In re Managed

 Care Litig., 135 F. Supp. 2d 1253, 1269 (S.D. Fla. 2001) (recognizing the legitimacy of a quasi-

 contractual claim despite the existence of a contract because “there may be matters of dispute

 which are outside the scope of the contracts”)).

        As noted in the Court’s prior Order, Plaintiff is correct that, generally, the existence of a

 valid contract, on its own, does not bar an unjust enrichment claim where the damages alleged fall

 outside the scope of the contract. Moreover, in the SAC, Plaintiff has now included explicit

 allegations detailing the scope of the unjust enrichment count—namely, Count II is limited to

 damages Plaintiff incurred in securing, transporting, and storing the damaged cable reels that are

 not covered by the parties’ contractual agreements. ECF No. [26] ¶¶ 41-42. In other words,

 Plaintiff’s SAC asserts a count of unjust enrichment, only to the extent that it has an inadequate

 remedy at law. The Court therefore concludes that the unjust enrichment count may proceed,

 especially where there is no indication that Defendant admits any such damages would be

 encompassed within the parties’ agreements. See In re Managed Care Litig., 135 F. Supp. 2d 1253,

 1269 (S.D. Fla. 2001) (noting that there may be matters of dispute falling outside of the scope of

 the contractual agreements and concluding that the unjust enrichment counts could therefore

 proceed); see also Harris v. Nordyne, LLC, No. 14-CIV-21884, 2014 WL 12516076, at *8 (S.D.




                                                    6
Case 1:20-cv-25223-BB Document 39 Entered on FLSD Docket 06/14/2021 Page 7 of 8

                                                      Case No. 20-cv-25223-BLOOM/Otazo-Reyes


 Fla. Nov. 14, 2014) (“an unjust enrichment claim can only be pled in the alternative if one or more

 parties contest the existence of an express contract governing the subject of the dispute” (citing

 Speier-Roche v. Volksw Agen Grp. of Am. Inc., 2014 WL 1745050, at *8 (S.D. Fla. Apr. 30,

 2014))). At this point in the proceedings, the Court cannot determine whether the express contract

 governs the additional costs incurred by Plaintiff and it would be premature to dismiss the unjust

 enrichment count on this basis.

        Moreover, a review of the allegations set forth in the SAC in support of the unjust

 enrichment count reveals that this count sufficiently pleads each element of unjust enrichment. In

 Florida, “[t]o establish a cause of action for unjust enrichment/restitution, a Plaintiff must show

 that ‘1) the plaintiff has conferred a benefit on the defendant; 2) the defendant has knowledge of

 the benefit; 3) the defendant has accepted or retained the benefit conferred; and 4) the

 circumstances are such that it would be inequitable for the defendant to retain the benefit without

 paying fair value for it.’” Resnick v. AvMed, Inc., 693 F.3d 1317, 1328 (11th Cir. 2012) (quoting

 Della Ratta v. Della Ratta, 927 So. 2d 1055, 1059 (Fla. 4th DCA 2006)); Weinberg v. Advanced

 Data Processing, Inc., 147 F. Supp. 3d 1359, 1368 (S.D. Fla. 2015).

        Here, the SAC alleges the following in support of the alternative claim for unjust

 enrichment:

                37. Mercury agreed to provide cargo services from start to finish to transport
        the goods for Quantum in exchange for payment, but failed to do so.
                38. Quantum paid for those cargo services and spent additional money
        picking up the damaged and abandoned cable rheels and safeguarded them.
                39. Mercury has not had to spend any money to secure the cable rheels or
        deal with them after they were damaged and abandoned.
                40. Mercury benefitted as a result of the Quantum’s efforts and amounts
        expended to secure, transport and store the cable rheels and in the safe keeping of
        the cable rheels themselves, as well.
                41. To the extent the amounts spent in securing, transporting and storing the
        cable rheels are deemed to fall outside the contact, Quantum is entitled to receive




                                                  7
Case 1:20-cv-25223-BB Document 39 Entered on FLSD Docket 06/14/2021 Page 8 of 8

                                                       Case No. 20-cv-25223-BLOOM/Otazo-Reyes


        reimbursement of the for these expenses incurred and benefits bestowed upon
        Mercury.
                42. If any of these damages are found to be beyond the contract, Quantum
        has no other adequate remedy at law, and it would be inequitable for Mercury to
        retain the benefits of [] Quantum’s efforts in securing, transporting and storing the
        cable rheels.

 ECF No. [26] ¶¶ 37-42.

        Those allegations establish that plaintiff has conferred a benefit upon Defendant by

 incurring the costs to pick up, transport, store, and safeguard the damaged cargo after Defendant

 abandoned the cargo. Likewise, the allegations in the SAC explain that it would be inequitable for

 Defendant to retain the benefit Plaintiff has conferred by absorbing the costs of transporting and

 storing the abandoned cable reels, and that Plaintiff is entitled to receive reimbursement of such

 costs, to the extent that these costs fall outside of the scope of the parties’ contractual agreement.

 These allegations sufficiently plead a cause of action for unjust enrichment. As such, Defendant’s

 Motion is denied.

   IV. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [27], is DENIED. Defendant may file an amended answer by no later than June 21, 2021.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 11, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                   8
